Citation Nr: 0823461	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk




INTRODUCTION

The veteran had active service in the U.S. Air Force from 
from July 1953 to July 1957, and in the U.S. Marine Corps 
from August 1957 to August 1960.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran service connection for a right knee disorder.


FINDING OF FACT

There is no evidence in the record of an in-service 
incurrence or aggravation of a right knee injury.


CONCLUSION OF LAW

No current residals of a right knee injury were incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).


The veteran filed an original claim for disability benefits 
in September 2004, and in November 2004 the RO sent him a 
letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).  The Board finds that the 
content of the November 2004 letter provided to the veteran 
complied with requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.

Subsequently, the March 2005 rating decision and September 
2006 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional 60-day period to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the veteran 
was offered an opportunity to testify before the Board.  He 
originally requested a hearing, but then cancelled his 
request.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The RO's March 2006 
VCAA letter contained an explanation of the Dingess criteria.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

II.  Service Connection Claim

The veteran contends he twisted his right leg during a combat 
field training exercise in service.  He claims this event 
permanently worsened the condition of his right knee and leg, 
creating much pain and difficulty when he kneels on it.

A.  Factual Background

While service treatment records (STRs) indicate a few 
notations regarding the veteran's right knee and leg, none of 
them pertains to the incident or injury which he has 
described.  The only records making specific reference to his 
right knee include the following: a separation examination 
record from the Air Force in July 1957 reporting that the 
veteran's right leg was one-half inch shorter than his left 
leg, which condition was not considered disqualifying; and 
both enlistment and separation examination records from the 
Marine Corps, dated in August 1957and August 1960, 
respectively, stating that he had a one-inch identifying body 
mark or scar on his right knee.  The clinical evaluations on 
all the above examinations showed normal findings as to the 
lower extremities.  There is no record of any right knee or 
leg injury or treatment in the veteran's STRs, including 
between the months of December 1957 and January 1958, when he 
asserts the event and treatment occurred.




Records of a private medical X-ray examination by a physician 
in January 2005 contain a clinical indication of pain in the 
veteran's right knee, with history of trauma 40 years prior.  
The findings state, "No osseous, joint or soft tissue 
abnormalities are seen.  Specifically no fracture or 
dislocation is identified."  The impression from the X-ray 
states "normal right knee."  The same physician states in 
an MRI record of the same date that "[t]here is grade III 
signal ligament throughout the posterior horn and body of the 
medial meniscus consistent with a complex tear."  The report 
goes on to state that "visualized articular cartilage is 
thinned in all three joint compartments" leading to an 
impression of "tricompartmental osteoarthritis," and 
"[t]here appears to be varicosity of the popliteal vein."  
The same private physician restated these diagnoses in a 
February 2008 letter to the VARO, which also included the 
physician's opinion that the veteran "had an injury to his 
knee while in the [M]arines from, December 1957 to January 
1958," which "complicated the severe pain in his right 
knee."  The physician stated, "This [complex tear] injury 
will lead to severe arthritis of his knee."

VA outpatient records from April 2005 indicate the medical 
professionals preparing the report were under the impression 
the veteran had incurred an injury during service.  One entry 
from a nurse states the veteran had a "[history] of [r]ight 
knee injury while he was in boot camp 48 years ago," and 
another from a physician states the veteran had a current 
problem of the same right knee injury from boot camp.  The 
same physician called the injury "stable" and stated that 
he would "refer to WLA [West Los Angeles] VA for 
compensation and pension evaluation by MD specialist there to 
evaluate for benefits."  The veteran's pain was indicated to 
be "well-controlled with Tylenol [as occasion requires]" 
and "mild exercise as tolerated" was encouraged.  The 
record contains no other evidence of the veteran's referral 
for a compensation and pension evaluation. 

B.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303(a), 3.304 (2007).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability, medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Under 38 C.F.R. §3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).




Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

C.  Analysis

The veteran has contended that he has a current right knee 
disorder which resulted from an injury involving twisting his 
right leg in service.  The veteran is certainly competent to 
say he injured his knee during service, but he left service 
in 1960.  Thus, although there is arguably competent medical 
evidence of a current disability, there is nevertheless no 
competent medical evidence linking the veteran's present knee 
disorder, a probable complex meniscus tear with arthritis, to 
service.

The outpatient VA records and a statement from a private 
physician indicate the veteran had a history of a right knee 
injury while in boot camp.  However, there is no 
contemporaneous military record to support this historical 
notation, and hence the Board can only conclude that this was 
a history of disease as related by the veteran himself to the 
VA medical practitioner.  Regarding such a history, the Board 
notes that lay evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  We recognize that such an opinion cannot be rejected 
solely because it is based upon a history supplied by the 
veteran, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

With no medical evidence of knee trouble during the decades 
after the veteran's separation from active military service, 
the Board is accordingly left to conclude that his self-
reported history does not support a finding of a medical 
nexus to service, which raises the credibility issue 
implicated by LeShore, supra, as to whether it can serve as 
sufficient evidence to support the claim.  Recognizing that 
military personnel engage in physically demanding activities 
which can lead to injury, the Board nevertheless must observe 
that no chronic knee disability was shown in service, and the 
evidentiary record fails to show any continuing knee problems 
until recent years.  Accordingly, the veteran's contentions 
of an in-service knee injury alone, whether reported by him 
or by a medical provider, are not an indication that his 
current disability is causally related to service.

Section 3.303(a) of the regulations requires that the 
veteran's injury or disease be established by affirmatively 
showing inception or aggravation during service.  In this 
case, other than the two seemingly unrelated notations of an 
identifying mark or scar near his right knee and a notation 
that his right leg is one-half inch shorter than his left, 
the veteran's STRs are negative for any report or finding 
indicative of a right leg injury.  The veteran's contentions 
alone are an insufficient basis for concluding that he 
incurred a chronic right knee disorder in service.  With no 
report or finding of any such condition in service, the 
veteran's bare allegation that his current disabilities are 
related to service is insufficient to meet the threshold 
established by law.

Thus, the Board concludes that the competent medical evidence 
of record shows no evidence of an incurrence of a knee injury 
during service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a right knee disorder is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


